Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
       Authorization for this examiner’s amendment was given in a telephone interview with Xiaodong Zhang (Reg. No. 76,068), on September 8, 2021. 
 
Listing of Claims 


(Currently Amended) A method of forming a semiconductor device, comprising: 
providing a substrate; 
each one of the first gate structures
forming a dielectric layer on the substrate, wherein the dielectric layer covers the first gate structures and the source/drain doped layers; 
forming first grooves in the dielectric layer exposing the source/drain doped layers, wherein each first groove includes a first-groove bottom part and a first-groove top part located above the first-groove bottom part, the first groove bottom part exposes a portion of a top surface and a sidewall surface of the source/drain doped layer, and a size of the first-groove top part is greater than a size of the first-groove bottom part, and a sidewall of the first-groove top part is in parallel with a sidewall of the first-groove bottom part; 
forming a first conductive structure in the first-groove bottom part, wherein the first conductive structure covers the portion of the top surface and the sidewall surface of the source/drain doped layer; 
after forming the first conductive structure, forming an insulating layer in the first-groove top part, wherein the insulating layer and the dielectric layer are made of different materials; and 
after forming the insulating layer, forming a second conductive structure in the dielectric layer, wherein the second conductive structure is connected to the first gate structures

16. (Currently Amended) The method according to claim 1, wherein forming the second conductive structure comprises: -6-Attorney Docket No. 00158.0635.00US Application No. 16/555, 031
structures
forming the second conductive structure in the recess.  

18. (Currently Amended) The method according to claim 1, wherein: 
the substrate includes adjacent device regions; 
the device regions have first fins, and the first fins at adjacent device regions are adjacent to each other; 
the first gate structures span adjacent first fins at the adjacent device regions and covers a portion of top surfaces and sidewall surfaces of the adjacent first fins; and 
each of the source/drain doped layers is in the first fins at two sides of each one of the first gate structures 

STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 21 in “Claims - 08/09/2021” with the “Request for Continued Examination (RCE) - 08/09/2021” is acknowledged. 
 	This office action considers Claims 1-18, 21-22 pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-18, 21-22 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “[forming first grooves in the dielectric layer exposing the source/drain doped layers, wherein each first groove includes a first-groove bottom part and a first-groove top part located above the first-groove bottom part,] the first groove bottom part exposes a portion of a top surface and a sidewall surface of the source/drain doped layer; [forming a first conductive structure in the first-groove bottom part,] wherein the first conductive structure covers the portion of the top surface and the sidewall surface of the source/drain doped layer” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20190385946 A1 to Xie) substantially discloses in Figures 3-15 and in paragraph [0083]-[0111] the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20190385946 A1 to Xie) is considered pertinent to applicant's disclosure. See form PTO-892. Xie discloses providing a substrate (308; Fig. 3; [0083]); 

However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 
Claims (2-18, 21-22) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898